Order, Supreme Court, New York County (Robert Lippmann, J.), entered September 10, 2002, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant did not have a duty to warn plaintiff Perrin Snyder of the danger of leaning over the subway platform in such a manner as to place his body in the path of an oncoming train. Under the circumstances, plaintiff’s injury was attributable solely to his own reckless conduct (see Gao Yi Feng v Metropolitan Transp. Auth., 285 AD2d 447, 448 [2001]; Brown v Metropolitan Tr. Auth., 281 AD2d 159, 160-161 [2001]). Concur— Tom, J.P., Andrias, Saxe and Ellerin, JJ.